 



Exhibit 10.1

EMPLOYMENT AGREEMENT

     THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
December 15th, 2000 (the “Effective Date”) by and between UP Subsidiary
Corporation (the “Company”) and Darlene Walley, Ph.D. (the “Executive”).

     WHEREAS, the Company desires to obtain the services of the Executive, and
the Executive is willing to render such services to the Company, upon the terms
and conditions herein set forth;

     NOW, THEREFORE, in consideration of the promises and mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows.

     1.     Employment. Upon the other terms and conditions hereinafter stated,
the Company agrees to employ the Executive and the Executive agrees to accept
employment by the Company for the term set forth in Section 2 hereof and in the
position and with the duties and responsibilities set forth in Section 3 hereof.
Executive warrants that she is under no restriction that would prevent her from
entering into this Agreement and from complying with all of its provisions to
their fullest extent.

     2.     Term. The employment of the Executive by the Company will commence
on the Effective Date and end on the third anniversary of such date (the
“Initial Term”), and thereafter shall continue from year to year for additional
one-year terms (the “Additional Terms”), unless and until either party shall
give notice of such party’s intent to terminate not less than 30 days prior to
the end of the then-current Initial Term or Additional Term, which termination
shall be effective at the expiration of said term, or until sooner terminated as
hereinafter set forth.

     3.     Position and Duties. The Executive shall serve as President, with
such duties and responsibilities as are normally performed by the President of a
medical foods company and as otherwise assigned by the Board of Directors from
time to time that are not inconsistent with duties and responsibilities as are
normally performed by the President. Executive shall report directly to Barry
Kanarek, Ph.D. of United Therapeutics. The Executive shall at all times exert
her best efforts and loyalty on behalf of the Company and shall devote full time
and attention to such employment. The Executive agrees to abide by all
employment guidelines and policies as may be developed from time to time by the
Company, including, without limitation, the United Therapeutics Corporation
Company Manual, the United Therapeutics Corporation Securities Trades by Company
Personnel Policy and the United Therapeutics Corporation Media and Analysts
Policy.

     4.     Compensation and Related Matters.

               (a)     For services rendered under this Agreement, the Company
shall pay to the Executive an annual base salary of Two Hundred Thousand Dollars
($200,000) (the

 



--------------------------------------------------------------------------------



 



“Base Salary”), subject to increase, as determined by the Board of Directors of
the Company, in its sole discretion, on or before any anniversary date of this
Agreement, but such increase to be not less than 10% of Executive’s Base Salary
per year. The Base Salary shall be payable semi-monthly or in such other
installments as shall be consistent with the Company’s payroll procedures. The
Company shall deduct and withhold all necessary social security and withholding
taxes and any other similar sums required by law or authorized by the Executive
with respect to payment of the Base Salary and all other amounts and benefits
payable under this Agreement.

               (b)     The Executive shall be entitled to participate in any
group life, disability and medical insurance or other benefit plan or
arrangement available generally to the employees of the Company as determined by
the Board of Directors.

               (c)     Executive shall be entitled to participate in United
Therapeutics Corporation’s employee bonus plan.

               (d)     Executive shall also receive a cash bonus equal to 2% of
CP sales based on revenues received by CP from invoiced sales less (i) credits,
allowances, discounts and rebates to, and chargebacks from the account of, third
parties for spoiled, damaged, obsolete, outdated, rejected or returned product
and for retroactive price reductions in lieu of returned product; (ii) actual
shipping and handling, freight and insurance costs incurred in transporting such
product in final form to such third parties; (iii) cash, quantity, and trade
discounts; (iv) sales, use, excise, value-added and other taxes or governmental
charges incurred in connection with the sale, exportation or importation,
transportation, or delivery of such product in final form; and (v) bad debts or
uncollectible accounts. Such bonus amounts due shall be paid within 60 days
after the end of each quarter.

               (e)     CP shall also lease an automobile for Executive’s use and
pay related monthly insurance premiums in an amount not to exceed $1,000 per
month.

               (f)     As an inducement to Executive to enter into this
Agreement, within 30 days of signing this Agreement Executive shall be granted
an option to purchase 60,000 shares of the common stock of United Therapeutics
Corporation priced at the NASDAQ closing price on the date of the grant and
vesting in one-third increments on each anniversary of this Agreement. Executive
shall enter into a separate stock option agreement with United Therapeutics
Corporation setting forth the terms of this option grant.

     5.     Expenses. The Executive shall be reimbursed by the Company for
reasonable travel and other expenses, as approved from time to time by the Board
of Directors, which are incurred and accounted for in accordance with the
Company’s normal practices.

     6.     Vacation. The Executive shall be entitled to vacation at such time
or times and for such period or periods as shall be mutually agreed upon by the
Executive and the Board of Directors.

     7.     Termination of Employment.

 



--------------------------------------------------------------------------------



 



               (a)     Termination Without Cause or With Good Reason. In the
event that Executive is terminated by the Company without Cause or Executive
voluntarily terminates her employment with the Company for Good Reason, and
Executive signs and does not revoke a release of claims in the reasonable form
provided to Executive by the Company (which will include a release by the
Company of the Executive in reasonable form), then, Executive will be entitled
to receive:

                         (i)     Earned and Unpaid Base Salary. All earned but
unpaid Base Salary otherwise owed to the Executive under the terms of this
Agreement through the date of termination, payable in a lump sum within thirty
(30) days of the date of Executive’s termination.

                         (ii)     Base Salary. Executive shall receive severance
pay in an amount equal to (A) twelve (12) months of Executive’s Base Salary (at
the then current level), if such termination occurs during the first Employment
Year hereunder, or (B) six (6) months of Executive’s Base Salary (at the then
current level), if such termination occurs following the first Employment Year
hereunder, in either case payable in a manner consistent with the Company’s then
current payroll procedures, with appropriate tax withholding and deductions, and
for so long as Executive is not in breach of her obligations under Section 10
below.

                         (iii)     Vacation Pay. Executive shall receive a
payment equal to all accrued but unused vacation pay, as determined on the
termination date, and such sum shall be payable in a lump sum within thirty
(30) days of Executive’s termination.

               (b)     Voluntary Termination or Termination for Cause. In the
event that Executive is terminated by the Company for “Cause,” or in the event
that Executive voluntarily terminates her employment without Good Reason, then
(i) all vesting of her options will terminate immediately and all payments of
compensation by the Company to Executive hereunder will terminate immediately
(except as to amounts already earned which amounts shall be paid to Executive
within thirty (30) days of such termination), and (ii) Executive will only be
eligible for severance benefits in accordance with the Company’s established
policies as then in effect.

               (c)     Death or Disability. Executive’s employment will
automatically terminate upon her death. Upon Executive’s Disability (as defined
herein), the Company may terminate Executive’s employment hereunder by written
notice to Executive which termination shall be effective on the thirtieth (30th)
day after such notice; provided, that the Executive shall not have returned to
the performance of the Executive’s duties on a full-time basis during such
thirty (30) day period. In the event of Executive’s death or Disability (as
defined herein), the Executive or her estate, as applicable, shall be entitled
to receive the payments and benefits set forth in Section 7(a)(i) above and all
other unpaid amounts, if any, to which the Executive is entitled as of such date
in connection with any fringe benefits or under any incentive compensation plan
or program of the Company pursuant to Sections 4 hereof, at the time such
payments are due. The Executive or her estate, as applicable, shall be permitted
to exercise her options, to the extent vested as of the date of her termination,
in

 



--------------------------------------------------------------------------------



 



accordance with the terms of the Executive’s stock option agreements.
Executive’s options will cease to vest on the date of her termination due to
death or Disability.

               (d)     Expenses. On termination of Executive’s employment
hereunder for any reason, the Company shall reimburse the Executive for any
reasonable expenses incurred by the Executive prior to the date of termination
in accordance with Section 5 hereof, promptly following Executive’s compliance
with the Company’s policies and terms described therein.

     8.     Definitions.

               (a)     Cause. For purposes of this Agreement, the Company shall
have “Cause” to terminate the Executive’s employment hereunder upon the
(A) failure of the Executive (other than for reasons described in Sections 7(c)
hereof) to perform or observe any of the material terms or provisions of this
Agreement; (B) negligent or unsatisfactory performance of the Executive’s duties
under this Agreement and the failure of the Executive, within 10 days after
receipt of notice from the Company setting forth in reasonable detail the nature
of the Executive’s negligent or unsatisfactory performance, (i) to provide the
Company with a reasonably satisfactory explanation of the Executive’s actions
(or inaction) and (ii) to correct to the satisfaction of the Company any
reasonably identified deficiencies; (C) employment- or profession-related
misconduct on the part of the Executive; (D) conviction of the Executive of a
crime involving a felony, fraud, embezzlement or the like; or
(E) misappropriation of the Company funds or misuse of the Company’s assets by
Executive.

               (b)     Disability. For purposes of this Agreement, “Disability”
shall mean Executive’s mental or physical impairment that has prevented
Executive from performing the responsibilities and duties of her position for
three months or more in the aggregate during any six-month period. Any question
as to the existence or extent of Executive’s disability shall be resolved by a
qualified independent physician who is an acknowledged expert in the area of the
mental or physical impairment, selected in good faith by the Board; provided,
however, such selection must be reasonably acceptable to the Executive.

               (c)     Good Reason. For purposes of this Agreement, “Good
Reason” means that the Executive voluntarily terminates employment with the
Company after any of the following are undertaken without the Executive’s
express written consent: (i) material breach of any provision of this Agreement
by the Company, which breach shall not have been cured by the Company within
thirty (30) days of receipt of written notice specifying in reasonable detail
the nature of such material breach; (ii) any action by the Company that results
in a material diminution of Executive’s position, authority, duties or
responsibilities, which action shall not have been cured by the Company within
thirty (30) days of receipt of written notice specifying in reasonable detail
the nature of such material diminution of Executive’s position, authority,
duties or responsibilities; or (iii) the requirement that Executive relocate
more than fifty (50) miles from the current location of the Company’s principal
executive offices.

 



--------------------------------------------------------------------------------



 



     9.     Intellectual Property Rights. Because of the highly specialized and
technical nature of the business of the Company and the nature and scope of
Executive’s employment, Executive agrees that any and all rights, title, and
interest, including but not limited to domestic and foreign patents, copyrights,
trademarks and trade secrets, in and to all inventions, processes, computer
programs, photographic, written or artistic works, or other forms of
intellectual property (“Intellectual Property”) which employee makes, conceives,
reduces to practice or develops, in whole or in part, during the term of this
Agreement in the furtherance of the Company’s business and in connection with
specific Company projects as defined in Paragraph 9 below (whether or not made
during the hours of employment or with the use of Company’s materials,
facilities or personnel, either solely or jointly with others), or after
termination of employment if such Intellectual Property is based upon
Confidential Information, shall be the sole and exclusive property of the
Company, and its respective successors, licensees, and assigns. In full
consideration of the compensation provided to Executive by the Company,
Executive agrees to each and all of the following:

               (a)     Work Made for Hire. Executive acknowledges and agrees
that all works of authorship created by Executive as an employee of the Company
is a commissioned “work for hire” within the meaning of United States copyright
law which will be owned solely and exclusively by the Company. If the work is
determined not to be a “work for hire” or such doctrine is not effective,
Executive hereby irrevocably assigns, conveys and otherwise transfers to the
Company, and its respective successors, licensees, and assigns, all right, title
and interest worldwide in and to the work and all proprietary rights therein,
including, without limitation, all copyrights, trademarks, design patents, trade
secret rights, moral rights, and all contract and licensing rights, and all
claims and causes of action with respect to any of the foregoing, whether now
known or hereafter to become known. In the event that Executive has any right in
the work which cannot be assigned, Executive agrees to waive enforcement
worldwide of such right against the Company, its distributors and licensees or,
if necessary, exclusively license such right, worldwide to the Company with the
right to sublicense. These rights are assignable by the Company. Executive has
not and hereby does not transfer any Intellectual Property rights owned or held
solely by Executive to the Company relating to periods prior to the date of this
Agreement and retains all rights to same provided, however, that Executive
acknowledges that Intellectual Property rights that she created as an employee
of the Cooke Pharma prior to the date of this Agreement, and not otherwise
previously assigned or transferred prior to the date of this Agreement pursuant
to the attached schedule, are solely owned by the Company as a work made for
hire.

               (b)     Original Work. Executive agrees that Executive will not
include any copyrighted or patented material owned by a third party in any
written, copyrightable or patentable material furnished or delivered by
Executive under this Agreement without the unconditional written consent of the
copyright or patent owner unless specific written approval of the Company for
inclusions of such copyrighted or patented material is secured in advance.
Executive also agrees that all work (or tangible expression of an idea) that
Executive creates or contributes to the Company in the course of Executive’s
employment hereunder will be created solely by Executive, will be original to
Executive, and will be free of any third party claims or interests.

 



--------------------------------------------------------------------------------



 



               (c)     Applications for Patent, Copyrights and Trademarks.
Executive shall, if the Company so decides at its sole discretion and expense,
apply for United States and foreign letters patent, copyrights, and/or
trademarks, either in Executive’s name or as the Company in its sole discretion
may direct. Executive hereby grants the Company the exclusive right, and
appoints the Company as Executive’s attorney-in-fact, to execute and prosecute
an application for domestic and/or foreign patent or other statutory protection,
and Executive shall execute and deliver to the Company, without charge to the
Company but at the Company’s expense, such other documents of registration and
recordation, and do such other acts, such as give testimony in support of
Executive’s inventorship, as may be necessary in the opinion of the Company to
vest in the Company or any other party nominated by the Company, or otherwise to
protect, the exclusive rights conveyed and/or granted to the Company pursuant to
this Agreement. Executive’s duty to support the Company’s claim of rights in
patents, copyrights, or trademarks claimed by the Company, and resulting from
Executive’s service to the Company as its employee, shall continue for the life
of any such patent, copyright or trademark.

               (d)     Assignment Except as otherwise may be agreed by the
parties in a signed writing, Executive agrees to assign to the Company and its
respective successors, licensees, and assigns, all of Executive’s rights, title
and interests in and to the Intellectual Property governed by this Agreement and
all rights, title, and interests in and to United States and foreign letters
patent, copyrights, and trademarks resulting therefrom. Executive acknowledges
this provision and understands fully its implications and meaning.

               (e)     Use. The Company and its respective successors,
licensees, and assigns, shall have the sole and exclusive right to practice, or
to make, use or sell products, processes or services derived from any
discoveries or creations within the scope of this Agreement or created by
Executive and covered by the terms of this Agreement, whether or not patentable
or copyrightable under the laws of any jurisdiction, or protected by the trade
secret laws of any jurisdiction.

               (f)     Trade Secret Protection. In the event that the Company
decides not to pursue patent, copyright or trademark protection for any
discovery or creation made by Executive, and instead decides to protect the
discovery or creation pursuant to the trade secret laws of any jurisdiction,
such decision shall not be construed as a waiver of the Company’s rights
pursuant to this Agreement. At the Company’s expense, Executive shall also take
whatever steps are necessary to sustain the Company’s claim to such trade
secrets, including but not limited to: (a) maintaining the confidential nature
of any such discoveries or creations; and (b) testifying and providing other
support and substantiation for the Company’s claims with regard to the discovery
or creation.

               (g)     Reports. With respect to discoveries made by Executive
covered by the terms of this Agreement, Executive shall maintain notebooks and
other records adequate to describe such discovery to others conversant in the
subject of the technology and to establish the date and circumstances of
Executive’s discovery. Executive shall notify the Company’s General Counsel of
any such discoveries and shall make copies of all documents or reports relating
to such discoveries available to the Company. Any such discovery shall be
reported to the Company’s General Counsel regardless of whether, in Executive’s
opinion, a

 



--------------------------------------------------------------------------------



 



given discovery is of value to the Company, or is protectable under patent,
copyright or the laws of any jurisdiction.

               (h)     Infringement Actions. In the event that the Company shall
bring an infringement suit against any third parties or shall be sued by any
third parties as a result of Executive’s authorship or creation, including any
addition and/or modification of the aforementioned items of Confidential
Information, Executive agrees to cooperate reasonably without charge to the
Company, but at its request and expense, in defending against or prosecuting any
such suit. This right shall be cumulative to any other rights of the Company
hereunder.

     10.     Obligation of Confidentiality and Non-Competition. Executive agrees
that Executive has a fiduciary duty to the Company and that Executive shall hold
in confidence and shall not, except in the course of performing Executive’s
employment obligations or pursuant to written authorization from the Company, at
any time during or for three years after termination of Executive’s relationship
with the Company knowingly (a) directly or indirectly reveal, report, publish,
disclose or transfer the Confidential Information or any part thereof to any
person or entity; (b) use any of the Confidential Information or any part
thereof for any purpose other than for the benefit of the Company; (c) assist
any person or entity other than the Company to secure any benefit from the
Confidential Information or any part thereof or (d) solicit (on Executive’s
behalf or on behalf of any third party) any employee of the Company for the
purpose of providing services or products which Executive is prohibited from
providing hereunder.

     Furthermore, Executive agrees that all Confidential Information, as defined
below, shall belong exclusively and without any additional compensation to the
Company. For the purposes of this Agreement, “Confidential Information” shall
mean each of the following: (a) any information or material proprietary to the
Company or designated as confidential either orally or in writing by the
Company; and (b) any information not generally known by non- Company personnel;
and (c) any information which Executive should know the Company would not care
to have revealed to others or used in competition with the Company; and (d) any
information which Executive made or makes, conceived or conceives, developed or
develops or obtained or obtains knowledge or access through or as a result of
Executive’s relationship with the Company (including information received,
originated, discovered or developed in whole or in part by Executive) from the
initial date of Executive’s employment with the Company.

     Furthermore, Executive agrees not to accept employment, consultancy or
other business relationships with a business which directly competes with the
Company’s then existing or planned business for twelve months following
Executive’s last receipt of compensation from the Company. For the purpose of
this paragraph, the Company’s business as of the date of this Agreement shall be
defined as medical foods development and marketing. The parties acknowledge that
the Company’s business after the date of this Agreement may evolve into other or
additional areas and activities. Executive and Company agree that the terms of
this Section 11 relating to non-competition are reasonable in scope and length
and are necessary for the protection of the Company. In the event that a court
finds the scope of this provision to be unreasonably broad or if the length of
time of this provision is

 



--------------------------------------------------------------------------------



 



found to be unreasonably long, an arbitrator or court, as applicable, shall
narrow the scope or shorten the length of time to the extent required to render
the provision reasonable and enforceable and shall enforce the provision as so
narrowed.

     While employed by the Company and for a period of twelve months after the
cessation of employment for any reason, Executive shall not induce or attempt to
influence, either directly or indirectly any other employee or contractor of the
Company to terminate his or her employment or relationship with the Company or
to work for Executive or any other person or entity.

     11.     Miscellaneous.

               (a)     Entire Agreement. This Agreement contains the entire
agreement between the parties hereto relating to the subject matter hereof, and
this Agreement supersedes all prior understandings and agreements, whether oral
or written, relating to the employment of the Executive by the Company.

               (b)     Assignment. This Agreement shall not be assignable or
otherwise transferable by either party hereto, but any amounts owing to
Executive upon the Executive’s death shall inure to the benefit of the
Executive’s heirs, legatees, legal representatives, executor or administrator.
Notwithstanding the foregoing, this Agreement applies with the prior written
consent of the Executive, which consent shall not be unreasonably withheld. This
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and any such respective heirs, legatees, executors, administrators,
representatives, successors and assigns.

               (c)     Notices. All notices, demands, requests or other
communications which may be, or are required to be given, served or sent by any
party to any party pursuant to this Agreement shall be in writing and shall be
mailed by first class, registered or certified mail, return receipt requested,
postage prepaid, or transmitted by hand delivery, telegram or telex and
addressed as follows:

      If to the Executive:   Darlene Walley     128 Vicente Road     Berkeley,
CA 94705
      If to the Company:
      UP Subsidiary Corporation     c/o United Therapeutics Corporation     1110
Spring Street     Silver Spring, MD 20910     Attn: CEO
      With a copy to:
      Paul A. Mahon, Esq.

 



--------------------------------------------------------------------------------



 

          United Therapeutics Corporation     1110 Spring Street     Silver
Spring, Maryland 20910

               (d)     Amendment; Waiver. This Agreement shall not be amended,
altered, modified or discharged except by an instrument in writing duly executed
by the Executive and the Company. Neither the waiver by the parties hereto of a
breach of, or default under, any of the provisions of this Agreement, nor the
failure of either of the parties, on one or more occasions, to enforce any of
the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any such provisions,
rights or privileges hereunder.

               (e)     Severability. The invalidity or unenforceabilty of any
provision or provisions of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement, which shall remain in
full force and effect.

               (f)     Applicable Law. This Agreement and the rights and
obligations of the parties under this Agreement shall be construed, interpreted
and enforced in accordance with the laws of the State of Maryland, exclusive of
the choice-of-laws rules thereunder.

               (g)     Survival. It is the express intention and agreement of
the parties hereto that the provisions of Sections 8 7, 9, 10 and 11 hereof
shall survive the termination of employment of the Executive. In addition, all
obligations of the Company to make payments hereunder shall survive any
termination of this Agreement on the terms and conditions set forth.

               (h)     Execution. To facilitate execution, this Agreement may be
executed in as many counterparts as may be required; and it shall not be
necessary that the signatures of, or on behalf of, each party, or that the
signatures of all persons required to bind any party, appear on each
counterpart; but it shall be sufficient that the signature of, or on behalf of,
each party, or that the signatures of the persons required to bind any party,
appear on one or more of the counterparts. All counterparts shall collectively
constitute a single agreement. It shall not be necessary in making proof of this
Agreement to produce or account for more than a number of counterparts
containing the respective signatures of, or on behalf of, all of the parties
hereto.

     IN WITNESS WHEREOF, the undersigned have duly executed this Agreement, or
have caused this Agreement to be duly executed on their behalf, as of the date
first above written.

          UP Subsidiary Corporation   /s/ Darlene Walley


--------------------------------------------------------------------------------

Darlene Walley, Ph.D.   /s/ Barry Kanarek


--------------------------------------------------------------------------------

By: Barry B. Kanarek, Ph.D.

 